DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement made to the art it pertains. Currently, the abstract discloses a controller and the components it includes, however it fails to disclose an improvement made by the controller to the art? Is it more efficient? Is it more compact? Is it more accurate?  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dual Pressure Sensor with Improved Disturbance Compensation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim recites “at least one sensor is substantially insensitive to the disturbance.”, however it is unclear if the sensor is insensitive to the disturbance or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollmitzer et al US20190064026 (hereinafter “Kollmitzer”).
Regarding claim 1, Kollmitzer discloses a controller (compensation circuit-13) configured for monitoring disturbances of a pressure sensor assembly (Abstract discloses a MEMS device with a disturbance compensation circuit ), the pressure sensor assembly comprising at least two sensors (Measurement arrangement- 27 and 35 respectively), wherein the sensors are configured for measuring a pressure (Paragraph 0021-0023, 0096-0098) and wherein the at least two sensors have a sensor dependent measurement sensitivity for the pressure (Paragraph 0021-0023, 0096-0098), and at least one of the sensors is sensitive for a disturbance with a sensor dependent disturbance sensitivity (Paragraph 0021-0023, 0096-0098), wherein a ratio of the measurement sensitivity and the disturbance sensitivity is different for at least two sensors (Paragraph 0021-0023, 0096-0098), the controller being configured for detecting the disturbance by comparing outputs of the at least two sensors. (Paragraph 0021-0025, 0095-0101)
Regarding claim 2, Kollmitzer discloses a sensor system (apparatus-10), for measuring a pressure (Paragraph 0021-0023, 0096-0098), the sensor system comprising a pressure sensor assembly (MEMS Device-14) comprising at least two sensors (Measurement arrangement- 27 and 35 respectively), wherein the sensors are configured for measuring the pressure (Paragraph 0021-0023, 0096-0098) and wherein each sensor has a sensor dependent measurement sensitivity for the pressure (Paragraph 0021-0023, 0096-0098), and at least one of the sensors is sensitive for a disturbance with a sensor dependent disturbance sensitivity (Paragraph 0021-0023, 0096-0098) wherein a ratio of the measurement sensitivity and the disturbance sensitivity is different for at least two sensors (Paragraph 0021-0023, 0096-0098, a controller (circuit-13) according to claim 1 configured for monitoring disturbances of the pressure sensor assembly.
Regarding claim 3, Kollmitzer discloses the sensors (Measurement arrangement- 27 and 35 respectively) are made on a same substrate (See Fig 1-2B). (Paragraph 0021-0025, 0095-0101)
Regarding claim 4, Kollmitzer discloses the sensors (Measurement arrangement- 27 and 35 respectively) are using the same sensing principle. (Paragraph 0043-0131)
Regarding claim 5, Kollmitzer discloses the sensors (Measurement arrangement- 27 and 35 respectively) have a different sensitivity for the pressure. (Paragraph 0043-0131)
Regarding claim 7, Kollmitzer discloses the disturbance is caused by mechanical stress. (Paragraph 0094-0098)
Regarding claim 8, Kollmitzer discloses the disturbance is caused by charges in the pressure sensor assembly (Device-14) or by leakage currents through the pressure sensor assembly. (Paragraph 0043-0131)
Regarding claim 9, Kollmitzer discloses the sensor system (apparatus-10) is configured for having different supply voltages for the at least two sensors (Measurement arrangement- 27 and 35 respectively). (Paragraph 0043-0131)
Regarding claim 10, Kollmitzer discloses the sensor system (apparatus-10) is configured for applying a supply voltage only part of the time for at least one of the two sensors (Measurement arrangement- 27 and 35 respectively) such that the supply duration during which a voltage is applied is different for the at least two sensors. (Paragraph 0043-0131)
Regarding claim 12, Kollmitzer discloses the sensors (Measurement arrangement- 27 and 35 respectively) are provided on one or more membranes. (Fig 1-2B, Paragraph 0043-0131)
Regarding claim 13, Kollmitzer discloses the sensors (Measurement arrangement- 27 and 35 respectively) are piezo-resistors. (Fig 1-2B, Paragraph 0043-0131)
Regarding claim 15, Kollmitzer discloses a method (apparatus-10 implements the method) for monitoring disturbances of a sensor assembly (MEMS Device-14), the method comprising: measuring an output of at least two sensors (Measurement arrangement- 27 and 35 respectively), wherein the sensors are configured for measuring a pressure (Paragraph 0021-0023, 0096-0098) and wherein the at least two sensors have a sensor dependent measurement sensitivity for the pressure (Paragraph 0021-0023, 0096-0098), and at least one of the sensors is sensitive for a disturbance with a sensor dependent disturbance sensitivity (Paragraph 0021-0023, 0096-0098): wherein a ratio of the measurement sensitivity and the disturbance sensitivity is different for at least two sensors (Paragraph 0021-0023, 0096-0098); detecting the disturbance by comparing the output of the at least two sensors (Circuit-13 compares the outputs to detect the disturbance). (Fig 1-2B, Paragraph 0043-0131)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kollmitzer et al US20190064026 (hereinafter “Kollmitzer”) in view of Uchiyama et al US20130247676 (hereinafter “Uchiyama”).
Regarding claim 6, Kollmitzer discloses the sensor system according to claim 2.
However, Kollmitzer fails to disclose at least one sensor is substantially insensitive to the disturbance. Uchiyama discloses at least one sensor is substantially insensitive to the disturbance. (Fig 4-9, Paragraphs 0041-0070)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Uchiyama into Kollmitzer for the purpose of increasing detection accuracy. The modification would allow for comparing the signals and compensating for disturbances within the measured results.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kollmitzer et al US20190064026 (hereinafter “Kollmitzer”) in view of Melexis Tech SA EP3109658 (hereinafter “Melexis”).
Regarding claim 11, Kollmitzer discloses the sensor system according to claim 2.
However, Kollmitzer fails to disclose the sensor system is configured for swapping the supply voltage of at least one of the sensors. Melexis discloses the sensor system (device-100) is configured for swapping the supply voltage of at least one of the sensors. (Paragraph 0179, Fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Melexis into Kollmitzer for the purpose of increasing detection accuracy by controlling the voltage supplied to the sensors. The modification would allow for comparing the signals and compensating for disturbances within the measured results.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kollmitzer et al US20190064026 (hereinafter “Kollmitzer”) in view of Data Instr IJNC WO98/01731 (hereinafter “Data”).
Regarding claim 14, Kollmitzer discloses the sensor system according to claim 2.
However, Kollmitzer fails to disclose the sensors (Module-22 and 24) comprise strain gauges. Data discloses the sensors comprise strain gauges. (Fig 1-3, Page 5 line 16 – Page 14 line 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Data into Kollmitzer for the purpose of increasing detection accuracy by compensating for strain on the sensor. The modification would allow for comparing the signals and compensating for disturbances within the measured results.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855